Citation Nr: 0619316	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-28 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses arising from the rendering of private 
medical treatment during an Emergency Room visit on July 1, 
2002.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
March 1974.

This matter is on appeal from decisions issued by the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida (VAMC) that denied the benefits sought on appeal. 

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to protect the veteran's due process rights, a 
remand is required.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
AMC/VAMC for action as described below.

In February 2005, before the Bay Pines VAMC certified the 
appeal to the Board, the appellant and his spouse presented 
testimony at a hearing.  Review of the hearing transcript 
reveals evidence relevant to the claim on appeal.  However, 
there is no indication that the Bay Pines VAMC issued a 
Supplemental Statement of the Case (SSOC) following the 
February 2005 hearing.  See 38 C.F.R. § 19.31(b)(1) (an SSOC 
must be furnished when the agency of original jurisdiction 
receives additional pertinent evidence after it issues a 
Statement of the Case (SOC) but before the appeal is 
certified and transferred to the Board).  Furthermore, review 
of the August 2004 SOC reveals no consideration of whether 
VA's duty to assist had been fulfilled in this case.  

In light of the above procedural deficiencies, the Bay Pines 
VAMC must issue an SSOC reflecting consideration of all the 
evidence relevant to the reimbursement issue on appeal, 
including the applicable laws and regulations and the reasons 
that the Bay Pines VAMC relied upon in making its 
determinations.  See 38 C.F.R. § 19.29.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/VAMC for the 
following actions:

1.  The AMC/VAMC must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2005).  In particular, 
the RO should notify the appellant of the 
information and evidence yet needed to 
substantiate his claim and of what part 
of such evidence he should obtain and 
what part the RO will yet attempt to 
obtain on his behalf.  The appellant 
should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/VAMC should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all pertinent legal 
authority.  The AMC/VAMC must provide 
full reasons and bases for its 
determinations. 

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and all 
applicable statutes and regulations 
considered pertinent to the issue on 
appeal.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



